DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8 and 10-13.
Claims 7 and 9 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 04/25/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 02/01/2022) of claims 1-11 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims) filed on April 25, 2022 have been entered. Claims 1-6, 8 and 10-13 are pending. With regard to the specification, the objections have been withdrawn. With regard to claims 8-10, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8 and 10-13 are allowed. Independent claims 1, 11, 12 and 13 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a bracket, comprising: an upper bracket; and a lower bracket, the upper bracket and the lower bracket supporting a supported body from above and below, the supported body has a plurality of first connectors arranged laterally and each having a mating portion facing sideward, the lower bracket has a lower bracket base portion, and a pair of lateral lower bracket sidewall portions extending upward from lateral ends of the lower bracket base portion, the upper bracket has an upper bracket base portion resting on the supported body, and a pair of lateral upper bracket sidewall portions extending downward from lateral ends of the upper bracket base portion to a height at which the lateral upper bracket sidewall portions overlap the lateral lower bracket sidewall portions in lateral directions, in an overlapping portion where the lateral lower bracket sidewall portions and the lateral upper bracket sidewall portions overlap each other in the lateral directions, a pair of first sidewall portions of one of the lateral lower bracket sidewall portions and the lateral upper bracket sidewall portions have a first adjacent portion located inside between a pair of second sidewall portions different from the first sidewall portions and adjacent to the second sidewall portions, and a second adjacent portion located outside the pair of second sidewall portions and adjacent to the second sidewall portions, the first adjacent portion has a first catch portion and the second adjacent portion has a second catch portion, and a third adjacent portion adjacent to an outside of the first adjacent portion and a fourth adjacent portion adjacent to an inside of the second adjacent portion, the third adjacent portion has a third catch portion catching the first catch portion and the fourth adjacent portion has a fourth catch portion catching the second catch portion, catching the lower bracket on the upper bracket, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a plurality of first connectors arranged laterally and each having a mating portion facing sideward; 
a plurality of circuit boards each connected to a corresponding one of the plurality of first connectors and arranged laterally in an attitude having a plug portion to be plugged into a second connector facing downward; and a bracket having an upper bracket and a lower bracket and supporting the first connectors in a sandwiching manner from above and below between the upper bracket and the lower bracket, wherein a first adjacent portion has a first catch portion and the second adjacent portion has a second catch portion, and a third adjacent portion adjacent to an outside of the first adjacent portion and a fourth adjacent portion adjacent to an inside of the second adjacent portion, the third adjacent portion has a third catch portion catching the first catch portion and the fourth adjacent portion has a fourth catch portion catching the second catch portion, catching the lower bracket on the upper bracket, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a bracket, comprising: an upper bracket; and a lower bracket, the upper bracket and the lower bracket supporting a supported body, the supported body is a first connector connected with a circuit board having a plug portion, the circuit board in an attitude in which the plug portion to be plugged into a second connector faces downward, the lower bracket has a lower bracket base portion, and a pair of lateral lower bracket sidewall portions extending upward from lateral ends of the lower bracket base portion, the upper bracket has an upper bracket base portion resting on the supported body, and a pair of lateral upper bracket sidewall portions extending downward from lateral ends of the upper bracket base portion to a height at which the lateral upper bracket sidewall portions overlap the lateral lower bracket sidewall portions in lateral directions, in an overlapping portion where the lateral lower bracket sidewall portions and the lateral upper bracket sidewall portions overlap each other in the lateral directions, a pair of first sidewall portions of one of the lateral lower bracket sidewall portions and the lateral upper bracket sidewall portions have a first adjacent portion located inside between a pair of second sidewall portions different from the first sidewall portions and adjacent to the second sidewall portions, and a second adjacent portion located outside the pair of second sidewall portions and adjacent to the second sidewall portions, the first adjacent portion has a first catch portion and the second adjacent portion has a second catch portion, and a third adjacent portion adjacent to an outside of the first adjacent portion and a fourth adjacent portion adjacent to an inside of the second adjacent portion, the third adjacent portion has a third catch portion catching the first catch portion and the fourth adjacent portion has a fourth catch portion catching the second catch portion, catching the lower bracket on the upper bracket, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a bracket, comprising: an upper bracket; and a lower bracket, the upper bracket and the lower bracket supporting a supported body, the lower bracket has a lower bracket base portion and a pair of lateral lower bracket sidewall portions extending upward from ends of the lower bracket base portion, the upper bracket has an upper bracket base portion and a pair of lateral upper bracket sidewall portions extending downward from ends of the upper bracket base portion to a height at which the lateral upper bracket sidewall portions overlap the lateral lower bracket sidewall portions in lateral directions, in an overlapping portion where the lateral lower bracket sidewall portions and the lateral upper bracket sidewall portions overlap each other in the lateral directions, a pair of first sidewall portions of one of the lateral lower bracket sidewall portions and the lateral upper bracket sidewall portions have a first adjacent portion located inside between a pair of second sidewall portions different from the first sidewall portions and adjacent to the second sidewall portions, and a second adjacent portion located outside the pair of second sidewall portions and adjacent to the second sidewall portions, the first adjacent portion has a first catch portion and the second adjacent portion has a second catch portion, and a third adjacent portion adjacent to an outside of the first adjacent portion and a fourth adjacent portion adjacent to an inside of the second adjacent portion, the third adjacent portion and the fourth adjacent portion lie in a same plane, the third adjacent portion has a third catch portion catching the first catch portion and the fourth adjacent portion has a fourth catch portion catching the second catch portion, catching the lower bracket on the upper bracket, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831